Dismissed and
Memorandum Opinion filed November 4, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00541-CV
____________
 
GARIELA CURMAK PICKARD, Appellant
 
V.
 
EROL CURMAK, Appellee
 
 

On Appeal from the 257th District Court
Harris County, Texas
Trial Court Cause No. 2008-53252
 
 
 

M E M O R
A N D U M  O P I N I O N
            This
is an appeal from a judgment signed May 6, 2010.  The clerk’s record was filed
on August 3 2010.  No reporter’s record has been filed.  The court reporters
for this case informed this court that appellant had not made arrangements for
payment for the reporter’s record.  On August 11, 2010, and August 25, 2010,
the clerk of this court notified appellant that we would consider and decide
those issues that do not require a reporter=s
record unless appellant, within 15 days of notice, provided this court with
proof of payment for the record.  See Tex.
R. App. P. 37.3(c).  Appellant
filed no reply. 
            On September 16, 2010, this court issued an order stating
that unless appellant filed her brief on or before October 15, 2010, the court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant did not file a brief, request for extension of time
to file a brief, or any other response.  Accordingly, the appeal is ordered
dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.